Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 13, 2018

                                    No. 04-18-00290-CR

                                    Roberto ESPARZA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10325
                         Honorable Joey Contreras, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on June 13, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court